December 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
   WOODROW W. MILLER, ASSIGNEE OF JUDGMENTS 2 CASH, LLC,
                         Appellant

NO. 14-14-00753-CV                      V.

    ROYAL ISD, WALLER COUNTY AND WALLER-HARRIS ESD#200,
                            Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Royal ISD,
Waller County and Waller-Harris ESD#200, signed August 18, 2014, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, Woodrow W. Miller, Assignee of Judgments 2 Cash,
LLC, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.